Citation Nr: 1505575	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-01 447	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left ankle disability.  

2.  Entitlement to service connection for a respiratory disorder, other than sleep apnea and asthma.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for a left ankle disability; a respiratory disorder (listed as lung inflammation, post pneumonia); sleep apnea; and for pseudofolliculitis barbae (listed as pseudofolliculitis barbae, also claimed as razor bumps).  The case was later transferred to the RO in San Diego, California.  

A February 2010 RO decision granted service connection and a 10 percent rating for pseudofolliculitis barbae, effective February 1, 2009.  Therefore, the claim of service connection for pseudofolliculitis barbae is no longer before the Board as this action was a full grant of the benefit sought.  

A May 2011 RO decision found that there was clear and unmistakable error in the February 2009 RO decision that denied service connection for sleep apnea.  The RO granted service connection for sleep apnea and assigned a 50 percent rating for sleep apnea with asthma, effective February 1, 2009.  The RO closed out a separate 10 percent rating for asthma at that time as it was combined with sleep apnea.  Therefore, the claim of service connection for sleep apnea is also no longer before the Board as this action was a full grant of the benefit sought.  Thus, the related issue remaining on appeal is one of service connection for a respiratory disorder, other than sleep apnea and asthma.

The issue of entitlement to service connection for a respiratory disorder, other than sleep apnea and asthma, is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction.



FINDING OF FACT

Any current left ankle disability was not present during service or for years thereafter, and was not caused by any incident of service.  


CONCLUSION OF LAW

The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard December 2008 and April 2009 letters satisfied the duty to notify provisions for the left ankle claim.  Although some of the notice was provided after the initial decision on the claim, the claim was properly readjudicated after the notice most recently in a November 2013 supplemental statement of the case, which cured any timing-of-notice defect.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.  

The Veteran was provided with a VA orthopedic examination in December 2008.  However, a medical opinion was not provided in connection with his claim for entitlement to service connection for a left ankle disability.  Although a medical opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish that the Veteran suffered an event, injury or disease in service.  Additionally, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, the VA's duty to assist has been met for the left ankle claim.  

II. Analysis

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).  

The Veteran essentially contends that he has a left ankle disability that is related to service.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of any left ankle problems.  A November 1998 entry does note that the Veteran complained of right ankle pain status post a twisting injury playing football.  The time was listed as "2125."  The assessment was a mild right ankle sprain.  There was no reference to the Veteran's left ankle.  

A December 2008 VA examination report, which was performed while the Veteran still on active duty, noted that he reported that he went on sick call on "February 25, 2003" and was diagnosed with a right ankle sprain.  He stated that he injured his right ankle while running and that there was no other known injury.  He indicated that he currently only had pain with prolonged running of over a mile and a half.  He stated that the pain was in the posterolateral aspect of the ankle.  The examiner reported that a review of the medical record was consistent with the history provided by the Veteran.  The diagnoses included peroneal subluxation.  There was no reference to a left ankle disability.  

Post-service treatment records show treatment for a possible left ankle disability.  A May 2012 VA nursing note indicated that the Veteran complained of left ankle pain that started one week earlier.  It was noted that there was no known injury and no swelling or redness.  The diagnosis was ankle pain.  

Another May 2012 VA treatment entry noted that the Veteran presented with left ankle pain for one week without an antecedent injury.  It was noted that there was no change in the Veteran's activities or new shoes or inserts.  The Veteran denied that he had any swelling or erythema.  He stated that flexing his foot and walking would exacerbate the pain.  The Veteran reported that he continued to run on his left ankle and that he would have no pain when running, but that he would have pain after running.  He indicated that at first the pain worsened and that then he noticed an improvement.  The Veteran stated that he thought it was strange that the pain came on without an injury and that he was concerned that he had a blood clot or other serious disease.  The assessment included left ankle pain.  The examiner reported that she suspected resolving tendonitis and/or bursitis.  It was noted that the resolving nature was very reassuring to the Veteran, as was having a normal examination.  The examiner indicated that the Veteran was asked to hold off on running for another week and to rest his left ankle.  

The Board observes that the evidence does not even suggest that any current left ankle disability is related to the Veteran's period of service.  In fact, the evidence provides negative evidence against this finding, indicating that any current left ankle disability began years after his period of service, without any relationship to any incident of service.  The Veteran's own report in May 2012 was that the onset was near that period in time, which was over three years after service.  Additionally, no prior injury was identified, particularly no injury that occurred in service.  In prosecuting the claim, the Veteran has not set forth any theory of why service connection should be granted for the left ankle and none is reasonably raised by the record.  When he filed his claim, he listed "ankle" generally.  The evidence did show a right ankle injury during service and a right ankle disability was identified on the December 2008 VA examination that was conducted just prior to separation from service.  Thus, service connection was ultimately granted for the right side.  In contrast, the evidence pertaining to the left side is not similar and tends to show only left ankle problems beginning over three years after service.  Without an indication that the left ankle disability may be related to service, a VA examination is not warranted for this claim.  Similarly, as the evidence only establishes the current disability element of the claim for the left ankle, service connection is not warranted because an in-service injury, disease or event is not established, nor is a nexus to service established.

Thus, the weight of the evidence demonstrates that any current left ankle disability began years after the Veteran's period of service and was not caused by any incident of service.  As a left ankle disability was neither incurred in nor aggravated by service, service connection is not warranted.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In sum, the preponderance of the evidence is against the claim for entitlement to service connection for a left ankle disability; there is no doubt to be resolved; and service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for a left ankle disability is denied.  


REMAND

As noted in the introduction, the Veteran is service connected for sleep apnea with asthma.  The Veteran essentially contends that he has a respiratory disorder, other than sleep apnea and asthma, which is related to service.  The Veteran specifically reports that he was treated for pneumonia during service in 2005, and that since that time, on waking up in the morning, he has suffered from a cough with a productive white to yellowish phlegm almost every day.  

The Veteran's service treatment records show treatment on numerous occasions for variously diagnosed respiratory problems, including pneumonia, left lower lobe atelectasis, bronchitis, upper respiratory infections, reactive airways disease, and asthma.  

A December 2008 VA pulmonary examination, which was performed while the Veteran was still on active duty, noted that he reported that he was diagnosed with asthma in 1993.  He stated that, at that time, he had a sudden onset of shortness of breath, a cough, and wheezing and was diagnosed with asthma.  He maintained that he did not have childhood asthma.  The Veteran indicated that he had an episode of pneumonia in 2005, and that since that time, he had a cough almost every day.  He stated that he would have a cough with productive whitish to yellowish phlegm on waking up in the morning.  

The diagnoses were asthma and lung inflammation post pneumonia.  The examiner reported that after carefully reviewing the Veteran's history and the available record, he more likely than not had asthma.  It was noted that the Veteran's asthma was currently a mild and intermittent type which was well controlled.  The examiner stated that the Veteran had an episode of pneumonia in 2005, and that since that time, he had a constant daily productive cough which raised a suspicion of bronchiectasis.  The examiner stated that the Veteran needed a computed tomography scan of his chest to confirm such a disorder.  

In a December 2008 addendum, the examiner indicated that a computed tomography scan of the Veteran's chest was reported as a normal examination with no evidence of bronchiectasis.  The examiner maintained that the Veteran had pneumonia in 2005 and that there was no chronic complication of pneumonia.  

Post-service private and VA treatment records show treatment for respiratory disorders, including bronchitis and upper respiratory infections.  The Veteran was also treated for asthma and sleep apnea.  A July 2012 VA treatment entry noted that a June 2012 x-ray, as to the Veteran's chest, related an impression that included moderately expanded lungs with bibasal foci of consolidative opacities likely representing retained secretions or aspiration pneumonia; and small pleural effusions blunting the posterior costophrenic sulci, larger on the right than the left.  The assessment included an abnormal chest x-ray.  

The Board finds that the Veteran must be afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims file, as to his claim of service connection for a respiratory disorder, other than sleep apnea and asthma.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 79.  

Prior to the examination, any outstanding records of pertinent medical treatment must be obtained and added to the record.

Accordingly, this issue is REMANDED for the following actions:  

1.  Ask the Veteran to identify all medical providers who have treated him for respiratory problems since April 2013.  Obtain copies of any relevant medical records which are not already in the claim folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed respiratory disorder, other than sleep apnea and asthma.  The entire claims file, including all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current respiratory disorders, other than sleep apnea and asthma.  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed respiratory disorders, other than sleep apnea and asthma, are etiologically related to or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for respiratory disorders, other than sleep apnea and asthma, during service and his reports of respiratory problems, other than sleep apnea and asthma, since service.  

The examiner must further opine as to whether the Veteran's service-connected sleep apnea with asthma caused or aggravated any diagnosed respiratory disorders, other than sleep apnea and asthma.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


